 Case 8:19-cv-00153-JSM-CPT Document 1 Filed 01/21/19 Page 1 of 5 PageID 1



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

JEFFREY SPIESS,                                 )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )       No. 8:19-cv-153
                                                )
CHW GROUP, INC. d/b/a Choice Home               )
Warranty,                                       )
                                                )
       Defendant.                               )

                                PLAINTIFF’S COMPLAINT

       Plaintiff, JEFFREY SPIESS, files this lawsuit for damages, and other legal and equitable

remedies, resulting from the illegal actions of Defendant, CHW GROUP, INC. d/b/a Choice Home

Warranty, in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular

telephone in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

("TCPA").

                               JURISDICTION AND VENUE

   1. Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1331 as Plaintiff’s claims arise

       under the laws of the United States.

   2. This Court has federal question jurisdiction because this case arises out of violations of

       federal law. 47 U.S.C. §227(b); Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740 (2012).

   3. Defendant conducts business in Riverview, Hillsborough County, Florida.

   4. Venue and personal jurisdiction in this District are proper because Defendant transacts

       business in this District, and a material portion of the events at issue occurred in this

       District.

                                                1
Case 8:19-cv-00153-JSM-CPT Document 1 Filed 01/21/19 Page 2 of 5 PageID 2



                                         PARTIES

 5. Plaintiff is a resident of Riverview, Hillsborough County, Florida.

 6. Defendant is based in Edison, New Jersey.

                              FACTUAL ALLEGATIONS

 7. In or around July 2017, Defendant began placing calls to Plaintiff on Plaintiff’s cellular

    telephone at xxx-xxx-2696.

 8. In or around July 2017, Plaintiff spoke with one of Defendant’s representatives and

    requested for Defendant to stop calling him.

 9. Despite Plaintiff’s request for Defendant to stop calling him, Defendant continued to call

    Plaintiff’s cellular telephone unabated.

 10. Prior to calling Plaintiff’s cellular telephone, Defendant knew the number was a cellular

    telephone number.

 11. All of the calls Defendants made to Plaintiff’s cellular telephone resulted in Plaintiff

    incurring a charge for incoming calls.

 12. Within 4 years of Plaintiff filing this Complaint, Defendant used an automatic telephone

    dialing system to call Plaintiff’s cellular telephone.

 13. Within 4 years of Plaintiff filing this Complaint, Defendant called Plaintiff’s cellular

    telephone in predictive mode.

 14. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to store telephone numbers.

 15. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to call stored telephone numbers automatically.

 16. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the
                                               2
Case 8:19-cv-00153-JSM-CPT Document 1 Filed 01/21/19 Page 3 of 5 PageID 3



    capacity to call stored telephone numbers without human intervention.

 17. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to call telephone numbers in sequential order.

 18. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone has the

    capacity to call telephone numbers randomly.

 19. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone selects

    telephone numbers to be called according to a protocol or strategy entered by Defendant.

 20. The telephone dialer system Defendant used to call Plaintiff’s cellular telephone

    simultaneously calls multiple consumers.

 21. While Defendant called Plaintiff’s cellular telephone, Plaintiff’s cellular telephone line

    was unavailable for legitimate use during the unwanted calls.

 22. Defendant’s calls constitute calls that are not for emergency purposes as defined by 47

    U.S.C. § 227(b)(1)(A).

 23. As a result of Defendant’s alleged violations of law by placing these automated calls to

    Plaintiff’s cellular telephone without prior express consent, Defendant caused Plaintiff

    harm and/or injury such that Article III standing is satisfied in at least the following, if not

    more, ways:

        a. Invading Plaintiff’s privacy;

        b. Electronically intruding upon Plaintiff’s seclusion;

        c. Intrusion into Plaintiff’s use and enjoyment of his cellular telephone;

        d. Impermissibly occupying minutes, data, availability to answer another call, and

            various other intangible rights that Plaintiff has as to complete ownership and use

            of his cellular telephone; and
                                               3
 Case 8:19-cv-00153-JSM-CPT Document 1 Filed 01/21/19 Page 4 of 5 PageID 4



          e. Causing Plaintiff to expend needless time in receiving, answering, and attempting

              to dispose of Defendant’s unwanted calls.

   DEFENDANT VIOLATED THE TELEPHONE CONSUMER PROTECTION ACT

   24. Defendant’s conduct violated the TCPA by:

          a. Placing non-emergency telephone calls and text messages to Plaintiff’s cellular

              telephone using an automatic telephone dialing system and/or pre-recorded or

              artificial voice in violation of 47 U.S.C. § 227 (b)(1)(A)(iii).

      WHEREFORE, Plaintiff, JEFFREY SPIESS, respectfully requests judgment be entered

against Defendant, CHW GROUP, INC. d/b/a Choice Home Warranty, for the following:

   25. As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1), Plaintiff is entitled

      to and requests $500.00 in statutory damages, for each and every violation, pursuant to 47

      U.S.C. § 227(b)(3)(B);

   26. As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. § 227(b)(1),

      Plaintiff is entitled to and requests treble damages, as provided by statute, up to $1,500.00,

      for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §

      227(b)(3)(C); and

   27. Plaintiff is entitled to and seeks injunctive relief prohibiting such conduct in the future.

      Any other relief that this Honorable Court deems appropriate.




                                                  4
 Case 8:19-cv-00153-JSM-CPT Document 1 Filed 01/21/19 Page 5 of 5 PageID 5



                                  RESPECTFULLY SUBMITTED,

DATED: January 21, 2019           By: _______ __________
                                        Shireen Hormozdi
                                        Hormozdi Law Firm, LLC
                                        1770 Indian Trail Lilburn Road, Suite 175
                                        Norcross, GA 30093
                                        Tel: 678-395-7795
                                        Fax: 866-929-2434
                                        shireen@agrusslawfirm.com
                                        shireen@norcrosslawfirm.com
                                        Attorney for Plaintiff




                                     5
